Citation Nr: 0801530	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a disorder 
manifested by abnormal liver enzymes.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1999 to January 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is objectively manifested 
by forced expiratory volume in one second (FEV-1) of 82.1-
percent predicated and a ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 97.7 
percent, as well as treatment with two puffs from an 
Albuterol inhaler 2 to 3 times per day.

2.  A chronic low back disorder was not shown in service.  An 
injury to the coccyx was shown to be acute and transitory and 
resolved without chronic residuals.

3.  Low back symptomatology was not shown for many years 
after service separation.  The current low back disorder is 
unrelated to active duty service.

4.  An abnormal liver enzyme laboratory test, without 
manifestations of an underlying disorder, is not a disability 
for which compensation is payable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's bronchial asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code (DC) 6602 (2007).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  A disorder manifested by abnormal liver enzymes is not 
shown to be incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Asthma

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

The veteran's bronchial asthma is currently rated as 30 
percent disabling under DC 6602 (asthma, bronchial).  A 
higher rating is assigned when evidence shows:

*	FEV-1 of 40- to 55-percent 
predicted; 

*	a FEV-1/FVC ratio of 40 to 55 
percent;

*	at least monthly visits to a 
physician for required care of 
exacerbations; or

*	intermittent (at least three per 
year) courses of systemic (oral or 
parenteral) corticosteroids.

The veteran has undergone several respiratory examinations in 
recent years.  Private pulmonary function testing conducted 
in June 2000 showed FEV-1 of 90-percent predicated and a FEV-
1/FVC ratio of 88 percent.  Similarly, private testing 
conducted in August 2000 revealed FEV-1 of 85-percent 
predicated and a FEV-1/FVC ratio of 86 percent.  

In January 2004, the veteran filed the current claim.  A VA 
pre-bronchodilator report dated in February 2004 showed FEV-1 
of 82.1-percent predicated and a FEV-1/FVC ratio of 97.7 
percent.  

As of March 2004, the veteran treated his asthma with Advair 
250/50 as well as a Albuterol inhaler and nebulizer three 
times per day, as indicated in the March 2004 VA respiratory 
examination.  Private treatment records dated from January 
2004 to April 2004 indicate that he was briefly treated with 
Advair 500/50, Albuterol inhaler, sudal, Rhinocort Aqua nasal 
spray, over-the-counter nasal spray, and a 1-cubic-centimeter 
(cc) intramuscular (IM) injection of decadron.  This single 
incidence is the only objective evidence of post-service 
treatment with a corticosteroid.  He has indicated that he no 
longer receives steroid treatments.  

By correspondence dated August 2005, the veteran claimed to 
use his own Albuterol nebulizer in addition to the inhaler 2 
times per day to treat his exacerbations.  He also claimed to 
continue to use Advair 250/50 and Flonase nasal spray, and to 
have received "1-2" steroid shots in the past year.  He 
also indicated that he no longer received private treatment 
for asthma because his medical insurance no longer covered 
it.  

As of November 2006, the only asthma-related medication the 
veteran received from VA was his Albuterol inhaler, from 
which he was prescribed to take two puffs 2 to 3 times per 
day.  

In his August 2005 correspondence, the veteran conceded that 
he did not make monthly visits to a physician for required 
care of exacerbations of his asthma.  He stated that he was 
unable to do so because he lived hours away from the nearest 
VA medical facility and his medical insurance did not cover 
asthma-related conditions.

Based on the above, the evidence does not support a higher 
rating for bronchial asthma under any rating criteria.  That 
is, there is no objective evidence that the veteran has FEV-1 
of 40- to 55-percent predicated; has an FEV-1/FVC ratio of 40 
to 55 percent; makes monthly visits to a physician for 
required care of exacerbations; or is treated with 3 courses 
of systemic corticosteroids per year.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 30 percent for bronchial 
asthma. 

The Board has also considered whether staged ratings are 
appropriate for the bronchial asthma claim but finds no 
distinct time periods where the veteran's symptoms warranted 
different ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

The Board has considered the veteran's written statements.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.  

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected bronchial asthma has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  

Although the veteran claims he lost a part-time job as a 
fireman as a result of his asthmatic condition, the record 
indicates that he is still gainfully employed in another 
occupation.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

Service medical records reveal that the veteran slipped in 
the shower and fell flat on his back in October 1999.  He 
sought treatment the next day, complaining of lower back pain 
and indicating that it felt like two vertebrae were rubbing 
together and pinching a nerve.  Limited range of motion due 
to pain was noted, as was numbness in the right leg.  He was 
diagnosed with coccygeal contusion and treated with pain 
relief medication, ice, and an inflatable cushion.  He was 
also placed on temporary light duty.

In March 2000 questionnaire to obtain a nebulizer, the 
veteran reported that he fell on his coccyx and experienced 
back pain; however, no diagnosis was made.  In a follow-up 
physical assessment to the questionnaire, he related that he 
had no chronic complaints related to the fall on his coccyx.  
In a December 2000 report of medical assessment, he self-
reported no other questions or concerns about his health 
other than asthma.   

In an October 2000 Medical Evaluation Board (MEB) report, the 
military physician described in detail the onset of the 
veteran's asthma and concluded that he was not worldwide 
qualified and could no longer work in his previous area due 
to fume exposure.  While the Board has no reason to question 
the authenticity of the October 2000 report, the Board 
questions a reference to low back pain.  

Specifically, the veteran submitted what appears to be the 
first two (of three) pages of the report in February 2004 in 
support of his initial claim for asthma.  There was 
absolutely no mention of low back complaints in the Chief 
Complaints, History of Present Illness (noted allergic 
rhinitis), or in the Past Medical History (noted rhinitis, 
GERD, and elevated liver enzymes), Past Social History, or  
Family History sections.  

Physical examination focused primarily on his respiratory 
disorder and related only that there was no clubbing, 
cyanosis, or edema of the extremities.  Laboratory findings 
were not applicable, and a Consultation section did not 
mention low back complaints or treatment.  The Current 
Medications section did not show pain medication, and Other 
Diagnoses did not list a low back diagnosis or symptomatology 
but did report GERD, rhinitis, and elevated transaminases.  

In August 2005, at the time the veteran filed additional 
claims, including "back problems," he submitted the second 
and third pages of the October 2000 MEB report purporting to 
support his claim.  The second page is identical to page 2 
submitted in February 2004.  The third page lists the Final 
Diagnoses.  The type-written list reflects four diagnoses, 
including mild persistent reactive airway disease, 
gastroesophageal reflux disease, elevated transaminases, 
seasonal allergic rhinitis.  However, handwritten was a fifth 
diagnosis of "back problems."  

Reviewing the handwritten reference to "back problems," the 
Board notes that it is not in the same writing as the 
physician signatory to the report.  Moreover, it is not 
written in terms of a medical diagnosis, as the others are.  
Further, the reference to "back problems" is completely out 
of sync with the rest of the report.  As noted, there was 
absolutely no mention of low back complaints, treatment, or 
diagnosis in the body of the report.  In addition, the four 
typed diagnosis are all referenced in the report.  

Unfortunately, another copy of the MEB report is not 
associated with the service medical records.  Nonetheless, it 
is apparent that the document has been altered with 
handwriting.  As it was submitted by the veteran in support 
of his claim for benefits, the alteration weighs against his 
credibility as to a chronic low back disorder in service.  
For the reasons outlined above, the Board places minimal 
probative value to the October 2000 MEB report to support a 
finding of a chronic low back disorder in service.  

In point of fact, the service records support just the 
opposite conclusion.  While there is no question that the 
veteran fell in the shower in October 1999 and injured his 
coccyx, he did not injury his lumbar spine area and the 
absence of low back symptomatology in the body of MEB report 
suggests that he was having no chronic low back problems at 
the time of service separation

Post-service evidence does not show complaints of, treatment 
for, or a diagnosis related to the low back for many years 
after discharge.  In fact, the medical evidence reflects 
multiple findings of normal back in the years after 
discharge.  Specifically, in private medical records dated in 
February 2002, June 2002, and April 2004 made unequivocal 
findings that the veteran's low back was normal.  In 
addition, in VA treatment records dated January 2004 and June 
2005, he specifically denied joint pain, loss of strength, or 
back pain.  

The first mention of low back complaints was in May 2005, 
more than 4 years after discharge.  At that time, the veteran 
sought treatment for a 5-day history of injuring his back 
after lifting heavy boxes.  Although he related that the back 
pain was similar to his back pain in service, he did not 
assert, as he does now, that the pain had been continuous 
since discharge.  The clinical assessment was low back 
strain.  

Interestingly, when the veteran reported to a VA facility in 
July 2005 for a surgical procedure, he denied back pain or 
tenderness.  In a January 2006 VA outpatient treatment 
record, he complained of back pain and a reference to an 
epidural injection in December 2005 was made.  In June 2006, 
he sought private chiropractor care for worsening low back 
pain.  X-rays reportedly showed subluxation of L-5, foraminal 
encroachment of L-5, and degenerative joint disease of L-5.  
He has reported essentially on-going back pain since.

Therefore, evidence has not been presented showing low back 
symptomatology since service.  Rather the veteran first 
sought treatment for acute low back pain in May 2005 and was 
not diagnosed with a low back disorder until June 2006.  
While he subsequently indicated that he had experienced low 
back problems since active duty, the Board places greater 
probative value on the absence of complaints or treatment for 
this disorder in the intervening years.  The multi-year gap, 
in the absence of confirmatory evidence showing continuity of 
such symptoms, does not support the veteran's assertions that 
he has experienced low back problems since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, there is no medical nexus established 
between the veteran's low back disorder and active duty.  

In addition, the Board has considered the veteran's 
statements asserting a relationship between his low back 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board finds the absence of a chronic low 
back disorder in service, specifically the lack of mention of 
low back problems in the October 2000 MEB report, as highly 
probative as to the veteran's condition at the time of his 
discharge from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition.  
Moreover, as noted above, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson, 230 F.3d at 1333.  

Given the lack of chronic low back disorder in-service, the 
absence of identified symptomatology for several years after 
discharge, and no medical nexus between the veteran's current 
complaints and active duty, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the veteran's claim, the 
Board is unable to grant the benefit sought. 

Abnormal Liver Enzymes as a Laboratory Result

Service medical records reflect an elevated transaminases 
level.  In addition, the veteran has received post-service 
follow-up for elevated liver enzymes.  

However, service connection may only be granted for current 
disability; when a disability is not shown, there may be no 
grant of service connection.  Regardless of whether the 
veteran had abnormal liver enzymes in service or whether he 
has it now, service connection is granted only for 
disability.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In essence, abnormal liver enzymes as laboratory findings 
only are not productive of disability.  The veteran has 
undergone an extensive work-up of his abnormal laboratory 
results but no definitive diagnosis has been offered.  
Furthermore, as noted by the Court, "this definition 
comports with the everyday understanding of disability, which 
is defined as an 'inability to pursue an occupation because 
of physical or mental impairment'."  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  

In this case, there are abnormal findings, but no competent 
evidence has suggested the presence of a disability as 
defined in Hunt.  Absent a showing of disability, the appeal 
must be denied as a matter of law.  

Finally, with respect to all the claims, as provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
 
With respect to the claim for an abnormal laboratory finding, 
VCAA notice is not required because the issue involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Here, the VCAA duty to notify was satisfied as to the 
remaining issues by way of letters sent to the appellant in 
February 2004 (asthma) and November 2005 (back and laboratory 
finding) that fully addressed all four notice elements and 
was sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements and the low back 
claim, in a January 2007 letter, the RO provided the veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  

Similarly, the veteran with notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating for asthma as this is the premise of 
the claim.  It is therefore inherent in the claim that he had 
actual knowledge of the rating element of his claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in January 2007.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment and private treatment records.  In 
addition, he was afforded a VA medical examination in March 
2004  for his respiratory claim.

With respect to the claim for a low back disorder, the Board 
finds that a remand for a VA examination is not in order.  
While the evidence supports the first two factors of 
38 C.F.R. § 3.159(c)(4) (current disability and in-service 
occurrence), there is no competent evidence that the 
veteran's low back symptoms may be associated with military 
service.  

That is to say, there is no medical evidence suggesting a 
nexus.  Further, the veteran's statements as to continuity of 
symptomatology is found to lack credibility given the 
specific findings of a normal back for several years after 
service separation.  Further, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Therefore, remand for a VA examination is not 
warranted.

Moreover, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.

Service connection for a low back disorder is denied.

Service connection for a disorder manifested by abnormal 
liver enzymes is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


